      Case 2:17-cv-04565-DLR Document 353 Filed 09/09/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Mussalina Muhaymin, et al.,                     No. CV-17-04565-PHX-SMB
10                 Plaintiffs,                       ORDER
11   v.
12   City of Phoenix, et al.,
13                 Defendants.
14
15         I hereby recuse myself from any further action in the above-captioned matter.
16         IT IS ORDERED this case be reassigned, by lot, to another Judge in the District of
17   Arizona.
18         IT IS FURTHER ORDERED that this matter has been reassigned by random lot
19   to the Honorable Douglas L. Rayes. All future pleadings and papers submitted for filing
20   shall bear the following complete case number: CV-17-04565-PHX-DLR.
21         Dated this 9th day of September, 2021.
22
23
24
25
26
27
28
